DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed July 13, 2022, with respect to claims 1, 12, 17, and their depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12
A capacitor comprising:
a lower electrode;
a dielectric film on the lower electrode;
an upper electrode facing the lower electrode with the dielectric film interposed therebetween;
a protective film on the dielectric film and on a surface of the upper electrode opposite to a surface thereof facing the dielectric layer, the protective film having an upper surface located higher than an upper surface of the dielectric film, and a side surface extending from an outer edge of the upper surface of the protective film toward the upper surface of the dielectric film;
a first terminal electrode electrically connected to the upper electrode through a first through hole and extending at least from the side surface to the upper surface of the protective film; and
a second terminal electrode electrically connected to the lower electrode through a second through hole and extending at least from the side surface to the upper surface of the protective film, wherein a thickness of the protective film above the upper electrode is 0.2 times to 2 times of a width of the first terminal electrode or the second terminal electrode in a direction in which the first terminal electrode and the second terminal electrode are aligned in a plan view of the capacitor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor having a dielectric film disposed between a lower electrode and an upper electrode, in which a first protective film is disposed on the dielectric film and on a surface of the upper electrode that is opposite to a surface facing the dielectric layer. The first protective film has a first through hole that opens to the upper electrode and a second through hole that opens to the lower electrode, and the first protective film has a first upper surface that has a first height and second height defined by the heights of the first and second through holes, respectively. A second protective film that is located in a region of the first upper surface of the first protective film has a second upper surface that is higher than the first upper surface and has a side surface that extends to the upper surface of the first upper surface of the first protective film. A first terminal electrode is connected to the upper electrode through the first through hole and extends from the side surface to the upper surface of the second protective film. A second terminal electrode is connected to the lower electrode through the second through hole and extends from the side surface to the second upper surface of the second protective film.
The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor having a dielectric disposed between a lower electrode and an upper electrode. A protective film is disposed on the dielectric film on a surface of the upper electrode that is opposite to a surface facing the dielectric layer. The protective film has an upper surface that is located higher than an upper surface of the dielectric film and a side surface that extends from an outer edge of the upper surface of the protective film toward the upper surface of the dielectric film. A first terminal is connected to the upper electrode through a first through hole and extends from the side surface to the upper surface of the protective film. A second terminal electrode is connected to the lower electrode through a second through hole and extends from the side surface to the upper surface of the protective film. The thickness of the protective film Is 0.2 to 2 times the width of either the first or second terminal electrode in a direction in which the terminal electrodes are aligned in a plan view. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namikawa et al. (US Publication 2016/0163463)		Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848